859 F.2d 149Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Lebron CHURCH, Plaintiff-Appellant,v.Chuck THOMPSON, Assistant Warden, C. Lawson, Joseph Webster,William Tillis, Correctional Officer Jefferson, CorrectionalOfficer Howard, B.E. Jones, Sergeant, Correctional OfficerEley, Sergeant Kit, Defendants-Appellees.
No. 88-6599.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Sept. 16, 1988.

William Lebron Church, appellant pro se.
Richard Francis Gorman, III, Office of Attorney General, for appellees.
Before K.K. HALL, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
William Lebron Church appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Church v. Thompson, C/A No. 87-204-R (E.D.Va. Mar. 31, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.